Case 1:18-cv-00969-CMA-MEH Document 141 Filed 09/18/20 USDC Colorado Page 1 of 3




                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLORADO
                                Judge Christine M. Arguello


   Civil Action No. 18-cv-00969-CMA-MEH

   ATLAS BIOLOGICALS, INC., a Colorado corporation,

          Plaintiff/Counter-Defendant,

   v.

   THOMAS JAMES KUTRUBES, an individual,

          Defendant,

   BIOWEST, LLC, a Missouri limited liability company,

          Defendant/Counter-Plaintiff


              ORDER GRANTING THE PARTIES’ STIPULATED MOTION FOR
                  FED. R. CIV. P. 54(b) CERTIFICATION OF FINALITY


          This matter is before the Court on the Parties’ Sipulated [sic] Motion for Fed.R.

   Civ.P. 54(b) Certification of Finality (“the Motion”). (Doc. # 139.) Having reviewed the

   Motion, the case file, the relevant case law, and for good cause shown, the Court grants

   the Motion and certifies its Order Granting Plaintiff’s Second Motion for Partial Summary

   Judgment (Doc. # 136) as final for purposes of Fed. R. Civ. P. 54(b).

          Fed. R. Civ. P. 54(b) authorizes a district court, in part, to direct entry of a

   judgment—i.e., any order from which an appeal lies—as to fewer than all claims in an

   action where the Court determines there is no just reason for delay:

          When an action presents more than one claim for relief—whether as a
          claim, counterclaim, crossclaim, or third-party claim—or when multiple
Case 1:18-cv-00969-CMA-MEH Document 141 Filed 09/18/20 USDC Colorado Page 2 of 3




         parties are involved, the court may direct entry of a final judgment as to
         one or more, but fewer than all, claims or parties only if the court expressly
         determines that there is no just reason for delay. . . .

         Pursuant to Fed. R. Civ. P. 54(b), the Court hereby finds as follows:

      1. the Court’s Order Granting Plaintiff’s Second Motion for Partial Summary

         Judgment (“the Order”) (Doc. # 136) entered summary judgment in favor of

         Plaintiff Atlas Biologicals, Inc., and against Defendants Thomas James Kutrubes

         and Biowest, LLC, on Plaintiff’s first claim for relief—i.e., its claim for declaratory

         judgment that the Purported Transfer is void;

      2. the Order is a final decision on at least one claim in this case;

      3. the Order would render moot Atlas’s remaining claims for avoidance and

         damages under the Colorado Uniform Fraudulent Conveyances Act (“CUFTA”),

         Colo. Rev. Stat. § 38-8-105(1)(a), for actual fraud and for avoidance and

         damages under Colo. Rev. Stat. §§ 38-1-105(1)(b) and -106(1) for constructive

         fraud;

      4. the Order would likewise render moot Biowest’s claim against Atlas for

         declaratory judgment;

      5. based on its Order, the Court would lack jurisdiction over the remaining claim

         between Defendants Biowest and Kutrubes;

      6. there is no just reason for delay; and

      7. the Order is distinct and separable from the remaining claims.




                                                  2
Case 1:18-cv-00969-CMA-MEH Document 141 Filed 09/18/20 USDC Colorado Page 3 of 3




         Accordingly, it is ORDERED that the Court’s Order Granting Plaintiff’s Second

   Motion for Partial Summary Judgment (Doc. # 136) is hereby CERTIFIED AS FINAL

   pursuant to Fed. R. Civ. P. 54(b).

         DATED: September 18, 2020

                                                 BY THE COURT:


                                                 _____________________________
                                                 CHRISTINE M. ARGUELLO
                                                 United States District Judge




                                             3
